11-3202-ag                                                                      BIA
         Jiang v. Holder                                                        A079 301 419




                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR
     AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 23rd day of August, two thousand twelve.
 5
 6       PRESENT:
 7                ROBERT A. KATZMANN,
 8                DEBRA ANN LIVINGSTON,
 9                SUSAN L. CARNEY,
10                     Circuit Judges.
11       _________________________________________
12
13       LAN XIANG JIANG,
14                Petitioner,
15
16                         v.                                      11-3202-ag
17                                                                 NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _________________________________________
22
23       FOR PETITIONER:                Gary J. Yerman, New York, New York.
24
25       FOR RESPONDENT:                Tony West, Assistant Attorney
26                                      General; Anthony P. Nicastro, Senior
27                                      Litigation Counsel; Sabatino F. Leo,
28                                      Trial Attorney, Office of
29                                      Immigration Litigation, United
 1                          States Department of Justice,
 2                          Washington, D.C.
 3
 4       UPON DUE CONSIDERATION of this petition for review of a

 5   Board of Immigration Appeals (“BIA”) decision, it is hereby

 6   ORDERED, ADJUDGED, AND DECREED, that the petition for review

 7   is DENIED.

 8       Petitioner Lan Xiang Jiang, a native and citizen of the

 9   People’s Republic of China, seeks review of the July 19,

10   2011, order of the BIA denying her motion to reopen.     In re

11   Lan Xiang Jiang, No. A079 301 419 (B.I.A. July 19, 2011).

12   We assume the parties’ familiarity with the underlying facts

13   and procedural history of the case.

14       The BIA’s denial of Jiang’s motion to reopen as

15   untimely was not an abuse of discretion.   See Kaur v. BIA,

16   413 F.3d 232, 233 (2d Cir. 2005) (per curiam).   An alien may

17   file one motion to reopen, generally no later than 90 days

18   after the date on which the final administrative decision

19   was rendered in the proceedings sought to be reopened.     8

20   U.S.C. § 1229a(c)(7)(A), (C)(i); 8 C.F.R. § 1003.2(c)(2).

21   There is no dispute that Jiang’s 2010 motion was untimely,

22   as her final administrative order was issued in 2007.     See 8

23   U.S.C. § 1229a(c)(7)(A), (C)(i); 8 C.F.R. § 1003.2(c)(2).

24   Although the time limitation does not apply to a motion to

                                  2
 1   reopen if it is “based on changed circumstances arising in

 2   the country of nationality or in the country to which

 3   deportation has been ordered, if such evidence is material

 4   and was not available and could not have been discovered or

 5   presented at the previous hearing,”    8 C.F.R.

 6   § 1003.2(c)(3)(ii); see also 8 U.S.C. § 1229a(c)(7)(C)(ii),

 7   as the BIA concluded, Jiang failed to establish changed

 8   circumstances for Christians arising in China.

 9       Jiang argues that she demonstrated an increased risk of

10   persecution based on her conversion to Christianity and

11   China’s recent crackdown on underground Christian churches

12   since her 2004 merits hearing.    The BIA’s determination that

13   the evidence failed to demonstrate changed circumstances in

14   China is supported by substantial evidence.       See Jian Hui

15   Shao v. Mukasey, 546 F.3d 138, 169 (2d Cir. 2008).      As the

16   BIA reasonably found, Jiang’s conversion constituted changed

17   personal circumstances, not changed conditions arising in

18   China.   See Wei Guang Wang v. BIA, 437 F.3d 270, 273-74 (2d

19   Cir. 2006).   While a 2009 ChinaAid report Jiang submitted

20   noted an increase in the number of Christians persecuted

21   between 2006 and 2009, there is no indication of the

22   conditions that existed at the time of her 2004 merits


                                   3
 1   hearing, or whether the increase in incidents corresponded

 2   to a proportionate increase in church members.    Furthermore,

 3   the 2009 reports from the State Department provide that the

 4   Chinese government “continued to strictly control religious

 5   practice,” suggesting similar treatment of underground

 6   churches in previous years.

 7       Additionally, we have no basis to conclude that the BIA

 8   erred in affording minimal weight to Jiang’s sister-in-law’s

 9   statement regarding Chinese officials’ raid of her house

10   church.   The letter did not demonstrate that the Chinese

11   authorities were aware or likely to become aware of Jiang’s

12   practice of Christianity.     See Hongsheng Leng v. Mukasey,

13   528 F.3d 135, 143 (2d Cir. 2008); Xiao Ji Chen v. U.S. Dep’t

14   of Justice, 471 F.3d 315, 342 (2d Cir. 2006).    Substantial

15   evidence therefore supports the BIA’s finding that Jiang did

16   not establish changed conditions for Christians in China.

17       Because the evidence Jiang submitted was insufficient

18   to establish a change in country conditions, the BIA did not

19   abuse its discretion in concluding that she failed to meet

20   an exception to the filing deadline, and in consequently

21   denying her motion to reopen as untimely.     See 8 U.S.C.

22   § 1229a(c)(7)(A), (C)(i), (ii); 8 C.F.R. § 1003.2(c)(2),(3).

23       For the foregoing reasons, the petition for review is

                                     4
 1   DENIED.   As we have completed our review, any stay of

 2   removal that the Court previously granted in this petition

 3   is VACATED, and any pending motion for a stay of removal in

 4   this petition is DISMISSED as moot. Any pending request for

 5   oral argument in this petition is DENIED in accordance with

 6   Federal Rule of Appellate Procedure 34(a)(2), and Second

 7   Circuit Local Rule 34.1(b).

 8                                 FOR THE COURT:
 9                                 Catherine O’Hagan Wolfe, Clerk
10
11




                                    5